DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/035403 A1.
Regarding claim 1, WO ‘403 discloses a hygroscopic material comprising a polymer gel and a thermally conductive filler (see [0015-0025 and 0038-0048]). See also, International Search Report.
Regarding claims 2-4, WO ‘403 discloses the claimed features, such as weight percentages, arrangement, fillers, various polymers. See also, International Search Report.
Claim(s) JP 1-4 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2000-142816 A.
Regarding claim 1, JP ‘816 discloses a hygroscopic material comprising a polymer gel and a thermally conductive filler (see claims and [0011-0019]). See also, International Search Report.
Regarding claims 2-4, JP ‘816 discloses the claimed features, such as weight percentages, arrangement, fillers, various polymers. See also, International Search Report.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘403 as applied to claim 1 above, and further in view of WO 2016/068129 A1 and JP 6-55070 A.
Regarding claim 5, WO ‘403 fails to disclose the claimed polymer mixture.
WO ‘129 and JP ‘070 disclose the claimed polymer mixture (see WO ‘129 claims, and [0010,0016-0021] and JP ‘070 claims and [0008-0011]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the polymer mixture of WO ‘129 and JP ‘070 with the hygroscopic material of WO ‘403 because the mixture is disclosed for use in a desiccant or hygroscopic material.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘816 as applied to claim 1 above, and further in view of WO 2016/068129 A1 and JP 6-55070 A.
Regarding claim 5, JP ‘816 fails to disclose the claimed polymer mixture.
WO ‘129 and JP ‘070 disclose the claimed polymer mixture (see WO ‘129 claims, and [0010,0016-0021] and JP ‘070 claims and [0008-0011]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the polymer mixture of WO ‘129 and JP ‘070 with the hygroscopic material of JP ‘816 because the mixture is disclosed for use in a desiccant or hygroscopic material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736